DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/16/2021 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:  lines 9-10 should be amended to –wherein [[the]] movement of the link about the pivot changes-.  Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 12, 13, 15, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2:
The claim recites the limitation "the independent VCT phaser” in 2.  There is insufficient antecedent basis for this limitation in the claim.
The claim is unclear because of the limitation “a rotor, having one or more vanes extending radially outwardly” in line 2-3. Claim 1 (on which this claim depends) already establishes a rotor and vanes in line 4 and these additional rotor and vane structures raise a question of if multiple rotors and vanes are required or if these are the same structure. For the sake of examination, the office has assumed they are the same structure.

Regarding claim 10:
	The claim is unclear because of the limitation “wherein a rotational direction of the first camshaft relative to the crankshaft adjusted by the output of the camshaft phaser  remains constant while a rotational direction of the second camshaft relative to the crankshaft changes” (emphasis added by the examiner) in lines 1-4. It’s not clear how the rotation direction of the 

Regarding claim 12:
The claim recites the limitation "the second concentric camshaft” in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 is rejected due to its dependence on claim 12.

Regarding claim 15:
The claim recites the limitation "the second camshaft” in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 16:
The claim recites the limitation "the angular movement” in line 8.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 8, 9, 10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent number 5,417,186 to Elrod et al. (Elrod).
Elrod discloses:
Regarding claim 1:
A variable camshaft timing (VCT) assembly (figures 8 and 9) for controlling an angular position of camshafts (column 1, lines 55-65), comprising: 
a hydraulically-actuated or electrically-actuated camshaft phaser (column 3, lines 60-65) that has an output, comprising a rotor having vanes or a mechanical gearbox (figure 8, element 70 and 50), configured to couple with a first camshaft (20) and change an angular position of the first camshaft relative to an angular position of a crankshaft (19) (column 13, line 55 – column 14, line 9; the first camshaft 20 angular position relative to the crankshaft is changed via gearbox 70, 50 and 51); and 
a link (97) including a pivot (under the broadest reasonable interpretation, center axis of shaft 102 or exterior shaft 102) that mechanically links output of the camshaft phaser (97 link the interior shaft of 102 to the output 70 and 50 via 70, 24, 43 and 99) with a second camshaft (interior camshaft of 102), wherein the movement of the 97) about the pivot (center axis of shaft 102 or exterior shaft 102) changes  an angular position of the second camshaft (column 28, line 65-column 29, line 2) relative to the angular position of the first camshaft (inner shaft of 102 is synced with the inner shaft (24) of 101 which changes position with the first/outer camshaft 20; column 28, lines 60-70) based on angular movement of the output of the camshaft phaser (the movement of the output (70 and 50) moves the inner shaft 24 (via 70 and 40) which is synced with the inner shaft of 102), wherein the pivot (center axis of shaft 102 or exterior shaft 102) is offset from an axis of camshaft rotation (the pivot (center axis of shaft 102 or exterior shaft 102) is offset from the axis of rotation of camshaft 20).  

Regarding claim 6:
The VCT assembly recited in claim 1, further comprising a camshaft sprocket (35/37) that is configured to engage an endless loop (39) that communicates rotational force from the crankshaft (19) to the camshaft phaser (79).  

Regarding claim 8:
The VCT assembly recited in claim 1, wherein the first camshaft (20) is positioned radially outwardly (under the broadest reasonable interpretation, as shown in figure 9, shaft 20 is radially outward of the inner shaft of 102 even though they are not concentric) relative to the second camshaft (inner shaft of 102).  

Regarding claim 9:
20) is positioned radially inwardly (under the broadest reasonable interpretation, the shaft 20 is radially inward relative to the far exterior surface of the interior camshaft (of 102) as shown in figure 1 below) relative to the second camshaft (interior camshaft of shaft 102).  

    PNG
    media_image1.png
    643
    745
    media_image1.png
    Greyscale

Figure 1 - from Elrod, figure 9, annotated by the examiner with reference letters
Regarding claim 10 (as best understood by the examiner, see the 35 USC 112(b) rejection above for the claim):
The VCT assembly recited in claim 1, wherein a rotational direction of the first camshaft (20) relative to the crankshaft (19) adjusted by the output (figure 8, element 70 and 50)of the camshaft phaser (79) remains constant (as indicated in the 35 USC 112(b) rejection above, the limitation has been interpreted to require the first camshaft to change phase relative to the camshaft which the camshaft phaser does as indicated in column 13, line 55 – column 14, line 9) while a rotational direction of the second camshaft (interior camshaft of camshaft 102) relative to the crankshaft changes (the reference indicates that the interior camshaft of shaft 102 is in sync with the camshaft 24 which changes phase with the crankshaft; column 28, lines 60-70).  

Regarding claim 16:
A variable camshaft timing (VCT) assembly (figures 8 and 9) for controlling an angular position of camshafts (column 1, lines 55-65), comprising: 
a hydraulically-actuated or electrically-actuated camshaft phaser (column 3, lines 60-65) having an output, comprising a rotor having vanes or a mechanical gearbox (figure 8, element 70 and 50), configured to couple with a first camshaft (20) and change an angular position of the first camshaft relative to an angular position of a crankshaft (19) (column 13, line 55 – column 14, line 9; the first camshaft 20 angular position relative to the crankshaft is changed via gearbox 70, 50 and 51); 
a link (97) and a pivot (under the broadest reasonable interpretation, center axis of shaft 102 or exterior shaft 102) coupling the output (figure 8, element 70 and 50) of the camshaft phaser (97 link the interior shaft of 102 to the output 70 and 50 via 70, 24, 43 and 99) to a second camshaft (interior camshaft of 102) thereby translating the angular movement from the output of the camshaft phaser into angular movement between: 1) the first camshaft and the crankshaft (the output 70 and 50 is part of the camshaft phaser 79 which changes the phase of the camshaft 20; column 13, line 60-column 14, line 10) the second camshaft and the crankshaft (the output 70 and 50 is part of the camshaft phaser 79 which changes the phase of the camshaft 24 which is synced with the second camshaft/inner camshaft of 102; column 13, line 60-column 14, line 10 and column 28, lines 60-70); and 3) the first camshaft and the second camshaft (the first camshaft 20 phase/angular movement is shift relative to camshaft 24 and camshaft 24 is synced with second camshaft/inner camshaft of 102 therefore first camshaft 20 and second camshaft/inner camshaft of 102 are moved relative to each other; column 13, line 60-column 14, line 10 and column 28, lines 60-70).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elrod as applied to claim 1 above, and further in view of US patent application publication number 2012/0227696 to Gallmeyer.
Regarding claim 11:
Elrod fails to disclose:
The VCT assembly recited in claim 1, further comprising a sensor wheel.  
Gallmeyer teaches:
An apparatus for sensing a VCT device position comprising a sensor wheel (target wheel) in order to determine/monitor the position of the camshaft (Gallmeyer, [0003])
.

Allowable Subject Matter

Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12, 13 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments, see remarks, filed 4/16/2021, with respect to the rejection(s) of claim(s) 1,6-11 and 16 under 35 USC 102 or 103 have been fully considered and are persuasive.  Elrod.

Regarding the 35 USC 112(b) rejections:
The applicant’s amendments to the claims have addressed the previous rejection and for this reason they have been withdrawn. However, a new set of rejections have been made due to the applicant’s amendments to the claims.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/WESLEY G HARRIS/Examiner, Art Unit 3746